Citation Nr: 0405802	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  99-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disability to 
include degenerative joint disease and a herniated disc of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1982 and from February 1983 to April 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board remanded this matter in March 2001 for further 
development.  The Board is satisfied that all remand 
directives were accomplished and that no further assistance 
is required to ensure an equitable and just determination of 
this claim.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's current low back disability is not related 
to disease or injury which was incurred in service.  


CONCLUSION OF LAW

A low back disability, to include degenerative joint disease 
and a herniated disc of the lumbar spine, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to these claims because 
they are currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim for service connection for a 
low back disability, and that the requirements of the VCAA 
have been satisfied.

The veteran and his representative have been provided with a 
copy of the appealed rating decision, an SOC and SSOCs that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  

In addition, in a February and April 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

In the present case, the veteran submitted his claim for 
service connection for a low back disability in November 
1997.  In August 1998, the RO denied service connection for a 
back disability.  Thereafter, on November 9, 2000, the VCAA 
was enacted, and in June 2002, the Court issued its decision 
in Quartuccio.  In February 2003, pursuant to the VCAA and 
Quartuccio, the RO advised the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim for service connection for a low back disability.  In 
the discussion contained in that letter, the veteran was 
notified of the evidence obtained in connection with his 
claim.  The veteran was also notified of the type of evidence 
that he needed to send to VA in order to substantiate his 
claim, as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit directly to VA, 
medical evidence showing that his back disability was related 
to service.  

Thus, given the particular fact that the August 1998 appealed 
rating decision predated the enactment of the VCAA, as well 
as the court's decision in Quartuccio, the Board finds that 
any defect in the timing of the provision of notice was 
properly cured when the RO furnished the veteran the letter 
dated in February 2003.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For the above reasons, the Board finds that the RO's notice 
in February 2003 complies with the specificity requirements 
of Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (preadjudicatory VCAA notice and 
the content of the notice requirement).

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical records, 
outpatient treatment reports and VA examination reports.  As 
the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes VA 
has satisfied the notice and assistance provisions as found 
in the VCAA.


Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records reveal notations and 
diagnoses of musculogenic low back pain beginning in November 
1987.  The veteran initially injured his back while playing 
racquetball and reinjured it subsequently during heavy 
lifting.  Noted in a separation examination report dated in 
February 1992 is a history of low back pain.  Otherwise, the 
veteran's service medical records are silent for any 
notations or diagnoses associated with the lower back.  

Chiropractor records dated in March 1996 reveal treatment for 
lower left side back pain.  An injury report for low back 
pain due to driving a tractor at work was filed in May 1996 
and is included in the claims folder.  

An MRI study conducted in January 1997 disclosed moderate 
central disc herniation or focal bulge at L5-S1, osteophyte 
at L4-5, with some left lateral stenosis.  

Private medical reports dated from March to June 1997 from 
Dr. D. Pompan with Salinas Multi-Specialty Group and from Dr. 
M. Bronschvag reveal treatment for symptoms associated with 
low back pain due to an on-the-job injury in February 1996.  
During such treatment the veteran acknowledge that in 1983 or 
1984 he had a back injury while playing racquetball.  He 
claimed that he fully recovered from the injury and had had 
no other injuries to his back.  He was very insistent that he 
was asymptomatic prior to his working for his employer on a 
small tractor which he claimed caused his back problems.  
Diagnoses of lumbar strain, degenerative joint disease and 
disc disease, and S1 nerve root impingement are noted.  

The veteran claimed entitlement to service connection for low 
back disability in November 1997 and indicated that he had 
not had any treatment for his low back problem since 
separation from service.  

In December 1997, the veteran underwent a VA examination at 
which time he reported that he had injured his back 
approximately 10 years earlier while moving a 450-pound 
object.  He experienced low back pain at that time.  
Subsequently, while playing racquetball he reinjured his 
lower back.  The veteran reported that he has had recurring 
episodes of low back pain since the incidences in service.  
He also reported that in 1995, he had a severe episode of low 
back pain while driving a tractor at work and in 1996, he had 
a similar experience also while driving a tractor for his 
occupation.  He reported ongoing symptomatology associated 
with his lower back from that time.  The examiner diagnosed 
chronic low back pain, degenerative joint disease plus 
herniated disc, L5-S1, bulge at L4-L5.  

A February 1998 VA neurology record revealed complaints of 
intermittent low back pain since service with a reinjury in 
1996 as reported by the veteran.  The examiner diagnosed 
chronic low back pain and bilateral leg pain, partially due 
to disc problems at L4-L5 and L5-S1.  There was also a 
possibility of spinal stenosis.  Also diagnosed was scoliosis 
of the lumbar spine and pseudoarthrosis of the left L5 
transverse process, probably indicating longstanding 
deformities of the veteran's spine, that probably dating back 
to childhood and contributing to the problem.  

In a March 1998 VA evaluation for physical therapy, the 
examiner recited the veteran's past medical history, which 
included reference to the development of low back pain in 
1995 while driving over rough terrain and again in 1996 when 
driving a small tractor.  The examiner noted past treatment 
for disc herniation and disc bulge, osteophyte at L4-L5, and 
clinical findings consistent with nerve root involvement.  
The examiner diagnosed severe low back pain and decreased 
strength and sensation in L5-S1 distribution with significant 
findings on a prior MRI and electromyography (EMG).  The 
examiner also noted that the veteran's occupation was a major 
contributing factor to disability manifested in the lower 
back.  

VA physical therapy records dated from January 1998 to June 
2000 disclose treatment for low back pain, radiculopathy, and 
leg pain.  In recitations of the veteran's past medical 
history, it is noted that the onset of low back pain 
coincided with a work-related injury in 1996.  

In March 2001, this matter was remanded by the Board for 
further development to include consideration of VCAA.  

In August 2003, the veteran underwent a VA orthopedic 
examination.  At that time, the veteran reported that he had 
initially injured his lower back in service when he was 
cleaning a room and folding tents that weighed approximately 
400 pounds.  He indicated that he later reinjured the lower 
back when playing racquetball.  He noted that his symptoms 
persisted and he sought treatment.  The examiner confirmed 
that the service medical records revealed treatment for 
musculogenic low back pain with muscle relaxants and 
analgesics for a short period of time.  The veteran further 
reported that he has had daily low back pain since service.  
The examiner noted that the record does not substantiate 
treatment in service other than what is noted above.  

The examiner noted the 1996 injury to the lower back 
associated with the veteran's employment while driving a 
tractor.  The veteran reported that he had fully recovered 
from that injury and that he has had no other injuries to his 
back.  Ultimately, the veteran filed a Workers Compensation 
claim; the examiner noted that the veteran had indicated that 
he was asymptomatic prior to the work-related injury.  

The examiner conducted x-ray studies and diagnosed 
lumbarization of the first sacral segment with rudimentary 
disc between S1 and S2, with significant degenerative disc 
disease at L4-5 and L5-S1.  The examiner further noted that 
the veteran had no prior history of low back pain or back-
related problems until 1987 when he injured his back in 
service.  The examiner also noted that the veteran was 
treated conservatively at that time.  There was no additional 
injury to the back in service.  He noted that the record 
supported the industrial injury to the lower back in 1996.  
The examiner again remarked that the veteran had indicated at 
the time of his Worker's Compensation Claim that he was 
asymptomatic prior to the work-related injury and has had no 
other injuries to the back since that time.  

The examiner concluded that the veteran did have moderate 
disability of the lower back secondary to degenerative disc 
disease in his lower lumbar spine.  The examiner noted that 
the veteran's disability was not service-related.  The 
examiner further concluded that the two injuries in service 
apparently healed and caused no further symptoms until the 
industrial accident in 1996.  

In the instant case, the evidence is clearly against the 
claim of service connection for a low back disability.  In 
this regard, the evidence fails to show that the veteran 
incurred a chronic low back disability in service.  The 
evidence tends to show that the two injuries sustained in 
service were acute and transitory.  In connection with his 
postservice claim for workers compensation, the veteran 
stated that his back was asymptomatic prior to the work-
related injury.  The Board observes that from 1988 to his 
service discharge in 1992, the veteran's service medical 
records do no show any further treatment for a low back 
disability.  Moreover, the VA examiner, based on a review of 
the record and examination findings, opined that the 
veteran's current back disorder was not service-related.  He 
stated that the injuries in service healed and caused no 
further symptoms until the industrial accident in 1996.

The Board recognizes the lay statements of record, but notes 
that neither the veteran nor his spouse is trained, educated, 
or qualified in the medical field to render a valid medical 
opinion.  Thus, their statements to the effect that the 
veteran's current low back disorder is related to the 
injuries during his period of service fall short of competent 
evidence to as to be able to grant service connection for low 
back disability.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board, therefore, must conclude that the preponderance of 
the evidence is against the claim of service connection for a 
low back disorder; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for low back disability to include 
degenerative joint disease and a herniated disc of the lumbar 
spine is denied.  



	                        
____________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



